Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000337
                                                         31-MAY-2017
                                                         08:25 AM
                           SCPW-17-0000337

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                CHAYNE MICHAEL MARTEN, Petitioner,

                                 vs.

THE HONORABLE RICHARD T. BISSEN, JR., Judge of the Circuit Court
   of the Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Chayne Michael

Marten’s petition for writ of habeas corpus, filed on April 8,

2017, the documents attached thereto and submitted in support

thereof, and the record,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai#i, May 31, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson